Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          11-AUG-2021
                                                          01:15 PM
                            SCWC-XX-XXXXXXX               Dkt. 13 OGAC

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                           STATE OF HAWAIʻI,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                        VICTORIA I. SATOAFAIGA,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 2CPC-XX-XXXXXXX)

        ORDER ACCEPTING APPLICATIONS FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ
 of Certiorari, filed on June 14, 2021, is hereby accepted and
 will be scheduled for oral argument.     The parties will be
 notified by the appellate clerk regarding scheduling.
           DATED:   Honolulu, Hawaiʻi, August 11, 2021.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Michael D. Wilson

                                        /s/ Todd W. Eddins